EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Bollinger on March 17, 2022. 

The following amendments have been made:
Claim 1 (line 5), --wherein the plurality of cutting features are adapted for cutting--.

Claim 1 (lines 12-13), --wherein the sharp-edge aperture is a normally closed slit which is configured to open when a pressure is applied to a portion of the roller to deform the roller to conform to the filamentous surface and returns to the normally closed configuration when the--.

Claim 11, --A cutting device comprising: 
a support member; and 
a cutting apparatus, comprising: 
a roller; 
a plurality of cutting features disposed at an outer peripheral surface of the roller; and 
a cutting bar at a first end of the support member in cutting contact with the cutting apparatus, wherein the plurality of cutting features are adapted for cutting 
wherein one or more of the plurality of cutting features comprises opposing cutting edge surfaces forming a sharp-edged aperture in the peripheral surface of the roller, and
wherein the sharp-edged aperture is a normally closed slit which is configured to open when a pressure is applied to a portion of the roller to deform the roller to conform to the filamentous surface and return to the normally closed configuration when the portion of the roller returns to an undeformed condition, and 
wherein the support member supports the cutting apparatus for rotation--.

Claim 21 (line 5), ---wherein the plurality of cutting features are adapted for cutting--.

Claim 21 (lines 11-19), --whereby with the sharp-edged aperture in a normally closed configuration, the sharp-edged aperture comprises a slit which is configured to open when a pressure is applied to a portion of the roller to deform the roller to conform to the filamentous surface and returns to the normally closed configuration when the portion of the roller returns to an undeformed condition[[,]] --.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Zhuk et al. (US Patent Application Publication No. 20140123497) teaches a cutting apparatus having a plurality of cutting features disposed on an outer surface, which are adapted for cutting filamentous protrusions on a filamentous surface. The cutting features of Zhuk are flexible; however, Zhuk does not teach the device is a roller having a plurality of normally closed slits with sharp-edge apertures that are opened when a pressure is applied to the device to deform the roller to conform to the filamentous surface for receiving and cutting the protrusions. Since Zuck does not teach a deformable roller there is subsequently no return to an undeformed state.
Pribe (US 5802720) teaches a flexible cutting apparatus. The device has a plurality of threaded cutters disposed on the surface which are conformable to the filamentous surface to cut filamentous protrusions. The flexibility of the cutting features is due to how the features are attached on to the flexible cutting device. The features have apertures which have sharp edges, but the apertures are not flexible. In other words, Pribe does no teach a roller device having a plurality of normally closed slits with sharp-edge apertures that are opened when a pressure is applied to the device to deform the roller to conform to the filamentous surface for receiving and cutting the protrusions. Since Pribe does not teach a deformable roller there is subsequently no return to an undeformed state.
Zane (US Patent Application Publication No. 20120192432) teaches a flexible cutting apparatus. The flexible device has a plurality of threaded wings disposed surrounding a cutting edge, which is an open sharp edge aperture. The flexibility of the wings permits the device to flex to stay clear of debris. While the wings have flexibility, the open sharp edge apertures are not flexible. In other words, Zane does no teach a roller device having a plurality of normally closed slits with sharp-edge apertures that are opened when a pressure is applied to the device to deform the roller to conform to the filamentous surface for receiving and cutting the 
A combination of the prior art of record would not have arrived at the claimed invention. There is no teaching or suggestion for combining or modifying the prior art to have a roller device with a plurality of normally closed slits with sharp-edge apertures that are opened when a pressure is applied to the device to deform the roller to conform to the filamentous surface for receiving and cutting the protrusions and which subsequently returns to an undeformed state when the pressure is released.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-4, 7, 9, 10-12, and 14-24 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724